Citation Nr: 9914684	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar and cervical spine, claimed as joint pain due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1973 to 
January 1977, and from March 1977 to March 1995.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
osteoarthritis of the lumbar and service spine, which the 
veteran had initially claimed as service joint pain due to an 
undiagnosed illness.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The veteran has a diagnoses of osteoarthritis of the 
lumbar and cervical spine which has been entered by an 
examining physician.  This provides a known clinical 
diagnosis for the veteran's symptoms of upper and lower back 
pain.

3.  There is no competent medical evidence of record that 
establishes a causal nexus between osteoarthritis of the 
lumbar and cervical spine and the veteran's active naval 
service.


CONCLUSIONS OF LAW

1.  The veteran may not be granted service connection for an 
undiagnosed illness on a presumptive basis, relative to his 
service in Southwest Asia (SWA) during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for osteoarthritis of the 
lumbar and cervical spine.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1997, the veteran filed his claim for service 
connection for "Persian Gulf Syndrome," which he believed 
was responsible for symptoms of multiple joint stiffness, 
including in his upper and lower back.  The veteran's service 
administrative records show that he was assigned to he 
Southwest Asia theater of operations (SWA) during the Persian 
Gulf War.  In November 1997, the veteran received a general 
medical examination at the VA Medical Center (VAMC) in Poplar 
Bluff, Missouri, which included an orthopedic examination.  
During this examination he complained, in pertinent part, of 
pain and stiffness in the lumbar and cervical spine.  Range 
of motion of the spine was limited, and straight leg raising 
(SLR) was positive at 20-25 degrees.  Both range of motion 
testing and SLR produced pain and muscle spasm in the lumbar 
spine.  The cervical spine was also spasmed during the 
examiner's inspection, and range of motion testing produced 
additional spasms and crepitus.  X-rays of the lumbar and 
cervical spines revealed evidence of osteoarthritis.  The 
examiner's diagnosis was of slight osteoarthritis of the 
cervical and lumbar spine with muscular strain.  The 
orthopedic examiner did not comment as to the veteran's in-
service history (although the claims file was reportedly 
reviewed) and did not express any opinion as to the etiology 
of the veteran's diagnoses.

After reviewing the file, there is no indication that the VA 
examiner's diagnosis is clearly inappropriate.  In reaching 
medical conclusions (e.g., the diagnosis of a condition or 
its etiology), VA adjudicators are limited to consideration 
of the competent medical evidence or opinions of record and 
may not rely upon their own unsubstantiated medical judgment.  
See Allday v. Brown, 7 Vet. App. 517, 527 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, absent 
competent evidence to the contrary, the Board must accept the 
diagnosis of osteoarthritis of the lumbar and cervical spine 
as conclusive.

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include, inter alia, symptoms such as fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms and cardiovascular signs or symptoms.  See 
38 C.F.R. § 3.317(b).  However, the symptoms "cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii) (emphasis added).  The VA General Counsel's 
office (whose opinions are binding on the Board, see 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), has further 
determined that service connection may not be presumptively 
established under 38 U.S.C. § 1117(a) "for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).  

Accordingly, since the veteran's back symptoms have been 
diagnosed as osteoarthritis by competent medical authority, 
the Board finds that the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are inapplicable, and the veteran's claim 
for service connection for undiagnosed illnesses on a 
presumptive basis must be denied.

However, in Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
held that when an appellant is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  That is, the material in the claims file must 
be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
currently diagnosed condition is related to an illness or 
injury sustained or manifested by the veteran while on active 
duty.  Id. at 1044; 38 U.S.C.A. §§ 1113(b), 1116.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The veteran's service medical records show no indication of 
osteoarthritis of the back, and no chronic back complaints of 
any nature, either in treatment or examination reports.  A 
report of medical history prepared by the veteran at the time 
of his October 1994 pre-retirement physical examination does 
not indicate any back complaints, though the veteran did note 
elbow and knee pain.  The examination report itself describes 
the condition of the veteran's spine as normal.  The 
veteran's initial, July 1995, application for VA compensation 
does not report back pain, though ankle, elbow and knee pain 
were claimed.  The August 1995 medical examination performed 
at the Poplar Bluff VAMC did not identify any complaints or 
symptoms of a back condition.  No medical treatment provider 
has associated the veteran's current osteoarthritis of the 
lumbar and cervical spine with his period of active naval 
service.

The veteran has submitted statements from senior non-
commissioned officers who worked closely with him during his 
assignment in SWA, which indicate that the veteran complained 
of back pain at that time, after performing assignments 
requiring heavy lifting.  The Board accepts these statements 
as true, noting that they are limited to confirming the 
veteran's reports of then-acute symptoms of back pain.

In September 1998, the veteran testified before a hearing 
officer at the St. Louis RO.  During the hearing, the veteran 
essentially attributed his currently-diagnosed lumbar and 
cervical arthritis to back strain which he encountered over 
his career in the Marine Corps.  The veteran acknowledged 
that his in-service back complaints had not been recorded in 
his medical records, but further noted that he had suffered 
no trauma or injury to his back following service.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed osteoarthritis of the lumbar 
and cervical spine is related to or otherwise had its origin 
during the veteran's period of active military service.  
There is no medical evidence which addresses the issue of a 
nexus or relationship.  The veteran contends that the 
condition originated on active duty, arguing that the 
diagnosis of arthritis only two and one-half years after his 
release from active duty compels the conclusion that it began 
during or was caused by his military service.  However, lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); Moray v. 
Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 Vet.App. 
93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  It is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, since he has 
no medical expertise, the lay opinion of the veteran does not 
provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  

Accordingly, in the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for osteoarthritis of the lumbar and cervical 
spine, initially claimed as joint pain due to undiagnosed 
illness, is not well grounded and must be denied on that 
basis.


ORDER

Service connection for osteoarthritis of the lumbar and 
cervical spine, claimed as joint pain due to undiagnosed 
illness, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

